*300CONCURRING OPINION
Donlon, Judge:
I concur with my colleagues in the result. However, since the decision rests squarely on the statute itself, I find it unnecessary to construe or apply the customs regulations and, therefore, disassociate myself from so much of the opinion as relates to the regulations. Whether the customs regulations properly interpret and apply the provisions of the statute, we need not here decide.
Section 321 gives the duty-free privilege to articles “imported” on one day by one person, subject to the circumstances spelled out in that section.
If there is any one who “imported” these articles other than this plaintiff, the record does not disclose who that other importer is. If these articles were “imported” by some one other than plaintiff, or if, on the day of importation, the aggregate value of articles plaintiff imported did not exceed $10, those facts have not been shown.
Plaintiff has not met its burden of proof.